department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc pa cbs br3 number release date uilc gl-105425-03 memorandum for michael bentley associate area_counsel cc sb hou from joseph w clark chief branch collection bankruptcy summonses cc pa cbs br3 subject your ref gl-105425-03 this responds to your request for advice concerning the service’s summons authority and federal restrictions on sales records of persons engaged in the fishing industry this document is not to be cited as precedent legend none required the service is examining the above-named taxpayer a fisherman who operates in the waters and sells his catches to purchasers located in that state every time the taxpayer conducts a sale the purchaser must file a trip ticket showing the dollar amount and tonnage this information is forwarded to the the service wishes to summon this information from the state_agency but the agency has indicated that it believes it would be prevented from complying with the summons by state law and a federal administrative order you have correctly noted that consistent with the supremacy clause of the federal constitution the service’s summons authority overcomes any state law confidentiality right or privilege see 409_us_322 however the federal administrative order that applies here ie administrative order issued by the national oceanic and atmospheric administration noaa national marine fisheries service nmfs requires separate analysis we have consulted with the deputy assistant general counsel for sustainable fisheries noaa and have been advised that administrative order was published under u s c et seq the magnuson act which contains a gl-105425-03 separate confidentiality provision in section b and c administrative order was published to administer those confidentiality provisions in pertinent part sec_4 of that order provides that confidential information can be disclosed pursuant to a subpoena issued by an agency of competent jurisdiction but such disclosure must be approved by the general counsel noaa we interpret the reference to an administrative subpoena to be synonymous with an administrative_summons the service generally defers to federal confidentiality requirements and it should do so here if the service ultimately decides to summon data protected by the magnuson act and administrative order it should first send its request for information to the office of the general counsel noaa for approval prior to doing that however we were advised that the service should first contact to ascertain whether the information it seeks is in fact reported to the noaa nmfs pursuant to the federal statutes we were informed that the precise type of information reported to noaa nmfs differs from state to state and the service may discover that the information it seeks is not in the possession of those agencies if you have questions or comments please contact the chief branch at
